Per Curiam.
The plaintiff recovered a judgment against the defendant in an action resulting from a stairway fall on the defendant’s premises. After the trial court filed its memorandum of decision finding the issues for the plaintiff, counsel who had represented the defendant on the trial of the case was permitted to withdraw his appearance and the defendant, acting pro se, appealed to this court from the judgment rendered. As is not unusual in such circumstances, where an appeal is attempted by a layman who is without legal training and unskilled in legal practice and procedure, the appeal claims innumerable errors on the part of the trial court, including assigned error in seventy-seven paragraphs relating to the draft finding and finding of the court.
*627In accordance with our established policy to allow great latitude to a litigant who, either by choice or necessity, represents himself in legal proceedings, so far as such latitude is consistent with the just rights of any adverse party, we have carefully examined and considered each of the claims of the defendant so far as it is possible to understand them. See Higgins v. Hartford County Bar Assn., 109 Conn. 690, 692, 145 A. 20. If there is merit to any of them, we have been unable to discover it and it would serve no useful purpose to discuss them seriatim.
There is no error.